               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 RICHARD ZALEWSKI, GERIANNE
 PROM, and ROBERT WEDEL,

                      Plaintiffs,                     Case No. 20-CV-629-JPS

 v.

 MILWAUKEE CENTER FOR                                                ORDER
 INDEPENDENCE INC,

                      Defendant.


       This case comes before the court on Plaintiff’s ERISA complaint,

which was filed on April 20, 2020, in the early throes of the COVID-19

pandemic. (Docket #1). Since then, Defendant has been served, entered an

appearance, and filed an answer. Plaintiffs now request a scheduling

conference, as would typically occur under Federal Rules of Civil

Procedure 16 and 26. (Docket #9).

       The Court declines to schedule such a conference or issue a

scheduling order. While generally the prerogative of this Court has been to

resolve cases within a year of filing, the COVID-19 pandemic has upended

traditional ways of conducting litigation, with the result being that the

Court has fielded one motion to adjourn after another. Because of this, and

because of the continued uncertainty surrounding the COVID-19 virus, the

Court finds that the wiser exercise of discretion at this juncture is to decline

to issue a trial scheduling order.

       That being said, the Court has never issued discovery orders; parties

represented by competent counsel should be able to negotiate those




  Case 2:20-cv-00629-JPS Filed 09/03/20 Page 1 of 2 Document 10
deadlines and details on their own. Therefore, the parties may—indeed

should—continue with discovery to the extent that it is feasible and safe to

do so. If, at some point, the parties certify that discovery is complete, they

are welcome to file dispositive motions, if appropriate. The Court will

continue to monitor the pandemic and will calendar a scheduling

conference or status conference at such a time as circumstances warrant.

       Accordingly,

       IT IS ORDERED that Plaintiffs’ request for a scheduling conference

(Docket #9) be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 3rd day of September, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                            Page 2 of 2
  Case 2:20-cv-00629-JPS Filed 09/03/20 Page 2 of 2 Document 10
